

117 HR 2816 IH: Legacy Roads and Trails Act
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2816IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Ms. Schrier (for herself, Mr. Simpson, Mr. Kilmer, Mr. Neguse, and Ms. Norton) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the Forest Service Legacy Roads and Trails Remediation Program.1.Short titleThis Act may be cited as the Legacy Roads and Trails Act. 2.Forest Service Legacy Roads and Trails Remediation ProgramPublic Law 88–657 (16 U.S.C. 532 et seq.) (commonly known as the Forest Roads and Trails Act) is amended by adding at the end the following:8.Forest Service Legacy Roads and Trails Remediation Program(a)EstablishmentThe Secretary shall establish the Forest Service Legacy Roads and Trails Remediation Program (referred to in this section as the Program).(b)AdministrationThe Program shall be administered by the Secretary, acting through the Chief of the Forest Service.(c)ActivitiesIn carrying out the Program, the Secretary shall, taking into account predicted changes in weather and hydrology related to global climate change—(1)carry out storm damage risk reduction, including deferred maintenance, repairs, road and trail relocation, and associated activities on National Forest System roads, National Forest System trails, and tunnels and bridges under the jurisdiction of the Forest Service;(2)restore waterways and natural migration for fish and other aquatic species by removing, repairing, or replacing culverts or other infrastructure from such waterways; and(3)decommission National Forest System roads and unauthorized roads and trails under National Forest System jurisdiction in accordance with subsections (f) and (g).(d)PriorityIn implementing the Program, the Secretary shall give priority to projects that protect or restore—(1)water quality and watershed function;(2)a watershed that supplies a public drinking water system;(3)the habitat of a threatened, endangered, or sensitive fish or wildlife species, or species of conservation concern; or(4)a watershed for which the Secretary has completed a watershed protection and restoration action plan pursuant to section 304 of the Healthy Forests Restoration Act (16 U.S.C. 6543).(e)National forest systemExcept with respect to a project carried out on a watershed for which the Secretary has a cooperative agreement under section 323 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 1011a), each project carried out under this section shall be on a National Forest System road, National Forest System trail, or unauthorized roads and trails under National Forest System jurisdiction.(f)Identification of minimum road systemsNot later than 4 years after the date of the enactment of this section, the Secretary shall identify at the scale of a National Forest System unit or greater, the minimum road system and unneeded roads in accordance with section 212.5(b) of title 36, Code of Federal Regulations (as in effect on the date of enactment of this section).(g)Unneeded National Forest System roadsAs soon as practicable after identifying a road as unneeded under subsection (f), the Secretary shall—(1)decommission such road; or(2)convert such road to a system trail.(h)Review; revisionThe Secretary shall review, and may revise, an identification made under subsection (f) in accordance with part 212, subpart A of title 36 Code of Federal Regulations (as in effect on the date of enactment of this section).(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2020 through 2030..